Appeal from a judgment (denominated order) of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered April 6, 2004. The judgment dismissed the petition for a writ of habeas corpus.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: This appeal by petitioner from a judgment dismissing his petition for a writ of habeas corpus has been rendered moot by his release to parole supervision (see People ex rel. Faison v Travis, 277 AD2d 916 [2000], lv denied 96 NY2d 705 [2001]; People ex rel. Campbell v Filion, 255 AD2d 915 [1998]). Contrary to petitioner’s contention, no purpose would *1096be served by converting this proceeding to one brought pursuant to CPLR article 78 (cf. People ex rel. Brown v New York State Div. of Parole, 70 NY2d 391, 398 [1987]). Petitioner’s challenges to the procedures employed at the preliminary parole revocation proceeding were rendered moot by the final parole revocation determination (see People ex rel. McCummings v DeAngelo, 259 AD2d 794 [1999], lv denied 93 NY2d 810 [1999]; Matter of Westcott v New York State Bd. of Parole, 256 AD2d 1179, 1180 [1998]), and petitioner failed to exhaust his administrative remedies with respect to that determination, thus foreclosing judicial review thereof (see Faison, 277 AD2d 916 [2000]). Present—Green, J.P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.